Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered March 19, 1991, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise specific objections to the evidence of uncharged crimes he now cites as having deprived him of a fair trial. Accordingly, his present contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Jackson, 76 NY2d 908; People v Nuccie, 57 NY2d 818; People v Udzinski, 146 AD2d 245). We decline to reach them in the exercise of our interest of justice jurisdiction.
The defendant’s contention that the sentence imposed was excessive is without merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.